Case 2:20-cv-08741-ODW-AFM Document 9 Filed 11/10/20 Page 1 of 1 Page ID #:29



  1

  2
                                                         JS-6
  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    JASMINE BERNARD AUSTION,              Case No. 2:20-cv-08741-ODW-AFM
 12
                          Petitioner,
             v.                              JUDGMENT
 13

 14    SHERIFF ALEX VILLANUEVA,
 15
                          Respondent.
 16

 17         This matter came before the Court on the Petition of JASMINE BERNARD
 18   AUSTION, for a writ of habeas corpus. Having reviewed the Petition and supporting
 19   papers, and having accepted the findings and recommendation of the United States
 20   Magistrate Judge,
 21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
 22   is dismissed without prejudice.
 23

 24   DATED: November 10, 2020
 25

 26
                                           ___________________________________
                                                  OTIS D. WRIGHT, II
 27                                         UNITED STATES DISTRICT JUDGE
 28
